Citation Nr: 0707766	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1983 to July 1986, and he had subsequent service 
in the Texas Army National Guard until his discharge in 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which denied service connection for 
a low back disability, a left knee disability and tinnitus.  

In September 2006, the veteran presented testimony at a 
personal hearing held at the RO before the undersigned 
Veterans Law Judge. A transcript of that hearing has been 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

The Board initially notes that the veteran's complete service 
medical records are unavailable.  Efforts to obtain such have 
been futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999)  
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Reasons for Remand

The low back claim

In essence, the veteran contends that he injured his back in 
service.  However, the veteran indicated in an October 1985 
in-service examination that he was hospitalized for a 
strained back prior to enlisting in October 1981.  Moreover, 
the evidence of record indicates a post-service back injury, 
with surgery occurring in 1987.  

Given this medical history, questions as to the etiology of 
the veteran's current back disability remain.  These 
questions concern: (1) whether any pre-existing low back 
disability was aggravated during the veteran's period of 
active duty from March 1983 to July 1986; and (2) the role 
that the post-service injury may have played in the current 
disability.  These questions cannot be answered by the Board 
itself .  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  A 
medical opinion is required to address these questions.

The tinnitus claim

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and either (1) evidence indicating an 
association between the claimant's disability and his active 
service or (2) a service-connected disability, is to obtain a 
medical opinion as to whether there is a nexus between the 
claimed disability and his active service and/or the service-
connected disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).

With respect to the tinnitus claim, the veteran has made 
statements that he was exposed to gunfire on the rife range 
without the aid of hearing protection.  The record contains a 
current diagnosis of tinnitus.  Hickson elements (1) and (2) 
are arguably satisfied.  A medical nexus opinion is therefore 
required per Charles.

The right knee claim

During a service medical examination in 1985 the veteran 
described having been treated for a dislocated knee he 
sustained while at Fort Polk.  A medical examination 
conducted by A.N.B., M.D. in November 2003 revealed that the 
veteran's right knee had a thickened cortex of the posterior 
proximal tibial metaphysis.  

As with the tinnitus claim, Hickson elements (1) and (2) have 
arguably been met.  As to Hickson element (3), Dr. A.N.B. 
indicated that the thickened cortex mentioned above might be 
an incidental finding due to the described nature of the in-
service injury and the location of the discovered injury.  He 
did not make a conclusive medical nexus statement.  A medical 
nexus opinion is therefore required.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should attempt to obtain any 
available decisions, with supporting 
medical records, with respect to any 
workers' compensation claims filed by the 
veteran, in particular one related to a 
back injury in November 1987.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  VBA should then arrange for the 
veteran to be examined by a physician with 
appropriate expertise.  With respect to 
the back claim, the examiner render an 
opinion, in light of the veteran's entire 
medical history, as to whether the 
veteran's low back disability was or was 
not aggravated during service.  The 
examiner should also indicate the role, if 
any, played by the post-service back 
injury.  With respect to the right knee 
claim, the examiner should render an 
opinion as to whether a  right knee 
disability currently exists, and if so is 
such is related to the veteran's described 
injury at Fort Polk.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

3.  VBA should also arrange for the 
veteran to be examined by an audiologist, 
who should review the medical evidence, in 
particular the veteran's 1985 in-service 
audiometric exam, and render an opinion as 
to whether the claimed tinnitus is a 
result of in-service noise exposure.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to a service connection for 
low back, tinnitus and right knee 
disabilities.  If the benefits sought on 
appeal remain denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).    



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).

